Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-480

IN RE: JEFFREY L. KRAIN,
                      Respondent.
Bar Registration No. 326884                              BDN: 50-14

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of New Jersey for a period of six months and until further order
of the court, this court’s May 20, 2014, order directing respondent to show cause why
the functional equivalent reciprocal discipline in the form of a six-month suspension
with a fitness requirement should not be imposed, the statement of Bar Counsel, and
it appearing that respondent has failed to file either a response to this court’s order
to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

      ORDERED that Jeffrey L. Krain is hereby suspended for a period of six
months with reinstatement conditioned on a showing of fitness. See In re Sibley, 990
A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g) and fully serves
the four-year suspension previously imposed in In re Krain, 6 A.3d 1282 (D.C. 2010).


                                           PER CURIAM